DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/20/2022 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 01/20/2022 in view of the amendments filed 01/20/2022 and examiner’s amendments agreed by Applicant (see, below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over a phone call with Robert G. Graham (Reg. No. 58,042) on 02/02/2022.
The application has been amended to the claims as follows:
Claim 1, lines 17-18, “-- other potential affected code block that is in a code block group other than the code block group from the previous transmission that was punctured or interfered, and that is correlated --” has been replaced with “-- other potential affected code block: that is in a code block group other than the code block group from the previous transmission that was punctured or interfered; and that is correlated --”.
Claim 8, lines 18-20, “-- other potential affected code block that is in a code block group other than the code block group from the previous transmission that was punctured or interfered, and that is correlated --” has been replaced with “-- other potential affected code block: that is in a code block group other than the code block group from the previous transmission that was punctured or interfered; and that is correlated --”.
Claim 15, lines 18-20, “-- other potential affected code block that is in a code block group other than the code block group from the previous transmission that was punctured or interfered, and that is correlated --” has been replaced with “-- other potential affected code block: that is in a code block group other than the code block group from the previous transmission that was punctured or interfered; and that is correlated --”.

Allowable Subject Matter
Claims 1-2, 5-9, 12-16 and 19-26 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-2, 5-9, 12-16 and 19-26 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein the indication information further indicates, according to a preset rule, at least one other potential affected code block: that is in a code block group other than the code block group from the previous transmission that was punctured or interfered; and that is correlated to the at least one code block in the code block group was not transmitted correctly ....” and in combination with other limitations recited in claim 1.


More particularly, You in view of Ito and Komura does not explicitly disclose, the above-mentioned italic limitations. 
Although Mallik (which was applied to claim 22) further discloses, the indication information further indicates, at least one other potential affected code block was not transmitted correctly [¶0131, indication of busty traffic occurring within a network cell indicates which code block will be affected by puncturing interference from the busty traffic] and newly found prior art, Neuhaus et al (US Publication No. 2018/0234155), further discloses, affected resource blocks that is correlated to at least one code block [FIGS. 4-5; ¶0062, resource element/blocks of a worst caser code block which are grouped into a plurality of groups; note that the resource elements/blocks in each group are correlated in term of noise or interference experience and assorted metrics], Mallik and Neuhaus nor previously cited prior art teach, suggest or render obvious the above-mentioned italic limitations.
Claims 8 and 15 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2, 5-7, 9, 12-14, 16 and 19-26 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469